DETAILED ACTION
Notice to Applicant
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-13 are pending.

Claim Rejections - Statutory Double Patenting
3.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

4.	Claims 1-13 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-13, respectively, of prior U.S. Patent No. 10/901,016.  This is a statutory double patenting rejection.

	Claim 1 of U.S. Patent No. 10,901,016 is directed to a method comprising “transmitting, by a microcontroller coupled to a primary side of a power transformer, a digitized request signal to a first analog front end (AFE) unit and a second AFE unit, wherein the first and second AFE units are adapted to be coupled between a secondary side of the power transformer and a first 
Independent claim 5 of U.S. Patent No. 10,901,016 is directed to an apparatus comprising “a power transformer  having a primary side and a secondary side; a first analog front end (AFE) unit coupled to the secondary side of the power transformer and adapted to be coupled to a first phase of a poly-phase electrical network, the first AFE unit is configured to measure current for the first phase; a second AFE unit coupled to the secondary side of the power transformer and adapted to be coupled to the first phase of the poly-phase electricity network, the second AFE unit is configured to measure voltage for the first phase; and a microcontroller coupled to the primary side of the power transformer and configured to: transmit a digitized request signal to the first and second AFE units; receive, from the first AFE unit, a first phase of current of the poly-phase electricity network; receive, from the second AFE unit, a first phase of voltage of the poly-phase electricity network.”  Therefore, claim 5 of U.S. Patent No. 10,901,016 is identical to claim 5 of the present application.  Furthermore, claims 6-9 of U.S. Patent No. 10,901,016 are directed to the apparatus of claim 5 wherein, respectively, the first phase of current is digitized; the first phase of voltage is digitized; the digitized request signal comprises clock information; and the power transformer is included on a printed circuit board.  Therefore, claims 6-9 of U.S. Patent No. 10,901,016 are identical to claims 6-9 of the present application.


Claim Rejections – Nonstatutory Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,156,598.  Although the claims at issue are not identical, they are not patentably distinct from each other.

	Claim 7 of U.S. Patent No. 10,156,598 is directed to a method comprising “transmitting, by a microcontroller coupled to a primary side of a power transformer, a digitized request signal to a plurality of analog front end (AFE) units, wherein each AFE unit is coupled between a 

7.	Claims 2 and 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,156,598.  Although the claims at issue are not identical, they are not patentably distinct from each other.

	Claim 8 of U.S. Patent No. 10,156,598 is directed to the method of claim 7 further comprising “digitizing, by the AFE units, the measured current and voltage for the first phase before transmitting to the microcontroller.”  Therefore, claim 8 of U.S. Patent No. 10,156,598 teaches the steps of digitizing the first phase of current and voltage as disclosed in claims 2 and 3, respectively, of the present application.

8.	Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,156,598.  Although the claims at issue are not identical, they are not patentably distinct from each other.

	Claim 3 of U.S. Patent No. 10,156,598 is directed to the apparatus of claim 2 wherein the digitized request signal comprises clock information.  Therefore, claim 3 of U.S. Patent No. 10,156,598 teaches the subject matter of claim 4 of the present application.  To note, the 

9.	Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,156,598.  Although the claims at issue are not identical, they are not patentably distinct from each other.

	Claim 1 of U.S. Patent No. 10,156,598 is directed to an apparatus for a poly-phase electricity network comprising “a power transformer having a primary side and a secondary side; a first plurality of analog front end (AFE) units coupled to the secondary side of the power transformer, each of the first plurality of AFE units is to be coupled to a separate phase of the poly-phase electrical distribution and configured to measure current for that particular phase; a second plurality of AFE units coupled to the secondary side of the power transformer, and each of the second AFE units is to be coupled to a separate phase of the poly-phase electricity network and configured to measure voltage for that particular phase; and a microcontroller coupled to the primary side of the power transformer and configured to transmit a digitized request signal to each of the first and second AFE units and to receive measurement data from the first and second AFE units via the power transformer; wherein one of the first plurality of AFE units and one of the second plurality of AFE units are to be coupled to each phase.”  Therefore, claim 1 of U.S. Patent No. 10,156,598 teaches the “power transformer,” the “first analog front end (AFE) unit,” the “second AFE unit,” and the “microcontroller” as disclosed in claim 5 of the present application. 

10.	Claims 6-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,156,598.  Although the claims at issue are not identical, they are not patentably distinct from each other.


11.	Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,156,598.  Although the claims at issue are not identical, they are not patentably distinct from each other.

	Claim 6 of U.S. Patent No. 10,156,598 is directed to the apparatus of claim 1 wherein the power transformer is included on a printed circuit board.  Therefore, claim 6 of U.S. Patent No. 10,156,598 teaches the subject matter as disclosed in claim 9 of the present application.  To note, the apparatus of claim 6 of U.S. Patent No. 10,156,598 is analogous to the apparatus of 9 of the present application.

12.	Claims 5-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 9,702,912.  Although the claims at issue are not identical, they are not patentably distinct from each other.

	Claim 3 of U.S. Patent No. 9,702,912 is directed to an apparatus for a poly-phase electricity network comprising “a power transformer having a primary side and a secondary side; 

13.	Claims 10-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 9,702,912 in view of Ohiwa et al. (hereinafter “Ohiwa”), U.S. Patent Application Publication No. 2012/0150461.
	
Claim 3 of U.S. Patent No. 9,702,912 is directed to an apparatus for a poly-phase electricity network comprising “a power transformer having a primary side and a secondary side; a first plurality of analog front end (AFE) units coupled to the secondary side of the power transformer, each of the first plurality of AFE units is to be coupled to a separate phase of the poly-phase electrical distribution and configured to measure current for that particular phase; a second plurality of AFE units coupled to the secondary side of the power transformer, and each of the second AFE units is to be coupled to a separate phase of the poly-phase electricity network and configured to measure voltage for that particular phase; and a microcontroller coupled to the primary side of the power transformer and configured to transmit a digitized request signal to each of the first and second AFE units and to receive measurement data from the first and second AFE units via the power transformer; wherein one of the first plurality of AFE units and one of the second plurality of AFE units are to be coupled to each phase; wherein the microcontroller is configured to transmit the digitized request signal respectively to one of the first plurality of AFE units and one of the second plurality of AFEs that are to be coupled to a common phase; wherein, upon an AFE unit receiving the digitized request signal, the AFE unit is to extract clock information and data from the digitized request signal; wherein each AFE unit further includes a recovery unit that is activated by power of the received digitized request signal, and the AFE unit, upon being activated by its recovery unit, is to extract 
However, claim 3 of U.S. Patent No. 9,702,912 is silent on a non-transitory computer readable medium comprising instructions that are executed by the microcontroller of claim 3 of U.S. Patent No. 9,702,912.  In contrast, Ohiwa teaches an electric power measuring device provided between a power supply outlet and a load so as to measure the electric power which has been consumed by the load wherein a control program controlling the electric power measuring device is stored in a non-transitory computer readable medium (Fig. 1; ¶44 and 168).
It would have been obvious to one of ordinary skill in the art at the time of filing to store instructions on a non-transitory computer readable medium that, when executed by the microcontroller of claim 3 of U.S. Patent No. 9,702,912, cause the microcontroller to perform the method of claim 3 of U.S. Patent No. 9,702,912.  One of ordinary skill would make such a modification for the purpose of executing an electric power measuring control program by a computing device (Ohiwa; ¶168).
Furthermore, claim 3 of U.S. Patent No. 9,702,912 in view of Ohiwa teaches the subject matter of claims 11-13 of the present application because claim 3 of U.S. Patent No. 9,702,912 states that the measured current and voltage for the common phase is digitized and the digital request signal comprises clock information.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13, respectively, of U.S. Patent No. 10,488,448.  Although the claims at issue are not identical, they are not patentably distinct from each other.

	Claim 1 of U.S. Patent No. 10,488,448 is directed to a method comprising “transmitting, by a microcontroller coupled to a primary side of a power transformer, a digitized request signal to a plurality of analog front end (AFE) units, wherein each AFE unit is coupled between a secondary side of the power transformer and a first phase of a poly-phase electricity network; receiving, from a first AFE unit, a first phase of current of the poly-phase electricity network; and receiving, from a second AFE unit, a first phase of voltage of the poly-phase electricity network.”  Therefore, claim 1 of U.S. Patent No. 10,488,448 teaches the transmitting and receiving steps of claim 1 of the present application.  Furthermore, claims 2-4 of U.S. Patent No. 10,488,448 are directed to the method of claim 1 wherein, respectively, the first phase of current is digitized; the first phase of voltage is digitized; and the digitized request signal comprises clock information.  Therefore, claims 2-4 of U.S. Patent No. 10,488,448 teaches claims 2-4 of the present application, respectively.  
Independent claim 5 of U.S. Patent No. 10,488,448 is directed to an apparatus comprising “a power transformer having a primary side and a secondary side; a first analog front end (AFE) unit coupled to the secondary side of power transformer, the first AFE unit is to be coupled to a first phase of a poly-phase electrical distribution and configured to measure current for the first phase; a second AFE unit coupled to the secondary side of the power transformer, and the second AFE unit is to be coupled to the first phase of the poly-phase electricity network and configured to measure voltage for the first phase; and a microcontroller coupled to the primary side of the power transformer and configured to: transmit a digitized request signal to the first and second AFE units; receive, from the first AFE unit, a first phase of current of the poly-phase electricity network; receive, from the second AFE unit, a first phase of voltage of the 
Independent claim 10 of U.S. Patent No. 10,488,448 is directed to a non-transitory computer readable medium comprising instructions that, when executed by a microcontroller, cause the microcontroller to: “transmit, by the microcontroller coupled to a primary side of a power transformer, a digitized request signal to a plurality of analog front end (AFE) units, wherein each AFE unit is coupled between a secondary side of the power transformer and a first phase of a poly-phase electricity network; receive, from a first AFE unit, a first phase of current of the poly-phase electricity network; receive, from a second AFE unit, a first phase of voltage of the poly-phase electricity network.”  Therefore, claim 10 of U.S. Patent No. 10,488,448 teaches the transmitting and receiving steps of claim 10 of the present application.  Furthermore, claims 11-13 of U.S. Patent No. 10,488,448 are directed to the non-transitory computer readable medium of claim 10 wherein, respectively, the first phase of current is digitized; the first phase of voltage is digitized; and the digitized request signal comprises clock information.  Therefore, claims 11-13 of U.S. Patent No. 10,488,448 teaches claims 11-13 of the present application, respectively.

Claim Objections
15.	Claim 5 is objected to due to the following informality.
	In lines 7, 11-12, and 13-14 of claim 5, the limitation “the poly-phase electricity network” is recited whereas in line 4 of claim 5, the limitation “a poly-phase electrical network” is recited.  

Pertinent Prior Art
16.	Melanson, U.S. Patent Application Publication No. 2009/0212759
This document teaches a transformer-isolated ADC circuit comprising a control/measurement integrated circuit 10B that is coupled to a primary side of a transformer T2 and integrated circuits IC22B and IC22C that are coupled to a secondary side of the transformer T2 (Fig. 3; ¶23).  Clock information and power are provided from the control/measurement integrated circuit 10B through transformer T2 to operate the integrated circuits IC22B and IC22C and digital measurement data is provided from the integrated circuits IC22B and IC22C to the control/measurement integrated circuit 10B (¶19-23).  However, this document is silent on the integrated circuits IC22B and IC22C being coupled to a first phase of a poly-phase electricity network wherein one of the integrated circuits IC22B and IC22C provides a first phase of current of the poly-phase electricity network to the control/measurement integrated circuit 10B and the other of the integrated circuits IC22B and IC22C provides a first phase of voltage of the poly-phase electricity network to the control/measurement integrated circuit 10B, as required by independent claims 1, 5, and 10 of the present application.

Conclusion
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAS A SANGHERA whose telephone number is (571)272-4787.  The examiner can normally be reached on M-Th, alt. Fri, 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAS A SANGHERA/Examiner, Art Unit 2852